Citation Nr: 1829696	
Decision Date: 07/06/18    Archive Date: 07/24/18

DOCKET NO.  09-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected chondromalacia patella with osteoarthritis of the left knee and degenerative joint disease of the right knee. 
 
2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected chondromalacia patella with osteoarthritis of the left knee, degenerative joint disease of the right knee, depression, and diabetes mellitus.


REPRESENTATION

Veteran represented by:	Stephen Bennett, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 (diabetes) and June 2008 (erectile dysfunction) rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2010, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In May 2011, February 2015, and March 2016, the Board remanded the case for additional development and it now returns for further appellate review.  

The Board notes that the Veteran has a pending notice of disagreement as to issues adjudicated in November 2016 and July 2017 rating decisions.  While the Agency of Original Jurisdiction (AOJ) has not yet issued a statement of the case addressing such matters, a review of the Veterans Appeals Control and Locator System (VACOLS) reveals that they are still being developed.  Therefore, the Board declines jurisdiction over such matters at this time.  Additionally, the Board observes that VACOLS reflects that the Veteran has perfected an appeal as to the issue of entitlement to a clothing allowance; however, as he has requested a Board hearing before a Veterans Law Judge in connection with such appeal, the matter will be the subject of a separate Board decision issued at a later date.

The Board observes that, following the AOJ's most recent adjudication of the Veteran's claims in the December 2017 supplemental statement of the case, additional evidence consisting of vocational rehabilitation records and VA examination reports were associated with the file.  While the Veteran has not waived AOJ consideration of such evidence, the Board finds no prejudice in proceeding with a decision on his claims at this time as the newly received evidence is irrelevant to the matters at issue.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and was not caused or aggravated by a service-connected disability.

2.  Erectile dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type 2, have not been met. 38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

2.  The criteria for service connection for erectile dysfunction have not been met. 38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as diabetes mellitus, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Diabetes Mellitus

The Veteran contends his diabetes mellitus is related to his military service, or, in the alternative, is caused or aggravated by his service-connected bilateral knee disabilities.  Specifically, he contends his bilateral knee disabilities preclude physical activity, which resulted in weight gain and obesity, that, in turn, caused or aggravated his diabetes mellitus.

As an initial matter, the Board notes that the Veteran has a current diagnosis of diabetes mellitus beginning in September 2006.  In an October 2007 statement, he claimed he was told he was borderline diabetic while on active duty.  While he is competent to report firsthand experiences, such as treatment, the Board finds that the evidence of record does not support his assertion that he was told or presented as borderline diabetic during military service and, as such, finds such statement to be not credible.  In this regard, his service treatment records (STRs) do not contain any complaints, treatment, findings, or diagnoses referable to diabetes or high blood sugar, and his urinalysis was consistently normal.  Furthermore, the first indication of diabetes was in September 2006, which is more than 20 years after his service.

Consequently, the Board finds that the Veteran did not manifest diabetes mellitus in service, or within a year of service.  Additionally, the Veteran has not raised any other contention regarding an in-service incurrence, nor is one reasonably raised by the record.  Further, a VA examiner opined in June 2011 and April 2015 that the Veteran's diabetes mellitus was less likely than not related to his service as there was no evidence of diabetes mellitus in service, or within one year of service, and there were multiple possible intercurrent causes.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Furthermore, such included a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  Therefore, such are afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no probative opinion to the contrary as the Veteran's reports of being informed that he was a borderline diabetic in service have been determined to be not credible.

The Veteran's principal contention, however, is that his diabetes mellitus is secondary to his service-connected bilateral knee disabilities.  In this regard, he is currently service-connected for chondromalacia patella with osteoarthritis of the left knee and degenerative joint disease of the right knee.  There are two possible theories under such a contention.  First, that his service-connected disabilities directly caused or aggravated his diabetes mellitus.  Second, that his service-connected disabilities precluded exercise that led to weight gain and obesity, which then caused or aggravated his diabetes mellitus.  

In this regard, the June 2011 VA examiner stated that he did not know of any objective data that stated that arthritis of the knee or any type of knee complaints caused type 2 diabetes mellitus. Therefore, he concluded that the Veteran's service-connected bilateral knee disabilities did not cause his diabetes mellitus.  The examiner also stated that medical evidence showed that diet, exercise, and medications would help control diabetes mellitus, since the Veteran's weight problem contributed such disease, adding that along with a diet, the Veteran should be able to control his glucose levels.  He then opined that the Veteran's knee conditions have not aggravated his diabetes.

However, in February 2015, the Board found that the examiner did not specifically address or consider the Veteran's contentions that his knee conditions preclude sufficient exercise and, thus, caused or aggravated his diabetes mellitus.  As such, in an April 2015 addendum opinion, the examiner concluded that it was less likely than not that there was a relationship between the Veteran's knee conditions and diabetes mellitus, citing again to a lack of repeated peer-reviewed studies relating a cause and effect between such disorders.  Regarding the Veteran's contention that his diabetes mellitus was caused or aggravated by his inability to exercise due to his service-connected knee conditions, the examiner generally noted that recent peer reviewed studies concerning weight gain have shown that exercise's effect on weight loss or gain is not significant and the major contributing factor is caloric intake.  However, he did not comment on the specifics of the Veteran's case.

Accordingly, in March 2016, the Board again remanded for another opinion that specifically considered the Veteran's contentions that his bilateral knee disabilities preclude sufficient exercise.  Pursuant to the remand, a May 2016 VA opinion was provided.  The examiner explained that exercise alone will not reduce weight; diet is more important.  He then opined that it is less likely than not that obesity is due to lack of exercise, and more likely due to caloric intake.  In December 2016, the examiner provided an addendum to his May 2016 opinion.  He noted another review of the record, and again found no medical literature that supports the Veteran's contention that his bilateral knee disabilities, to include as a result of precluding sufficient exercise, would cause or aggravate diabetes mellitus.  He then concluded that it was therefore less likely as not that the Veteran's diabetes mellitus was related to, or aggravated by, his bilateral knee disabilities.  

Based on the foregoing opinions, the Board finds that service connection for diabetes mellitus as secondary to the Veteran's service-connected bilateral knee disabilities, to include as a result of such precluding sufficient exercise, is not warranted.  

In this regard, the VA examiners found that there is no direct relation or aggravation between the Veteran's bilateral knee disabilities and his diabetes mellitus.  In addressing such aspects of the Veteran's contention, the examiners all offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  The Board affords such opinions great probative weight.  There is no medical opinion to the contrary.

In reaching such determination, the Board recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).  See VAOPGCPREC 1-2017.  However, in order to show secondary service connection is warranted in the instant case under such a theory, the Veteran must show (1) that his service-connected bilateral knee disabilities caused him to become obese; (2) if so, whether the obesity as a result of the service-connected disability was a substantial factor in causing diabetes; and (3) whether the diabetes mellitus would not have occurred but for obesity caused by the service-connected disability.  Id.  The record has not shown the first of these factors to be true in the instant case.

In this regard, all the opinions of record concur that diet, i.e. caloric intake, is the most important contributing factor to weight gain.  The June 2011 opinion seems to differ in that the examiner noted that exercise was one of a few mitigating factors which could help control the Veteran's diabetes.  However, when considered in conjunction with his April 2015 addendum opinion stating that "exercise's effect on weight loss or gain is not significant", in addition to the May 2016 opinion stating that "exercise alone will not reduce weight", it is clear that the Veteran's knee disabilities precluding exercise did not cause his obesity.  

Additionally, the Board finds unpersuasive the argument that the Veteran's bilateral knee disabilities precluded sufficient exercise, thereby resulting in weight gain and he, in turn, was more obese than he would have been otherwise, thus aggravating his diabetes mellitus.  First, the record has already established that caloric intake is the most important factor in considering weight gain.  Thus, weight gain would have likely occurred regardless of exercise without a change in caloric intake.  However, to the extent that more weight gain occurred because of the lack of exercise, such argument was addressed in the opinions of record, which indicate that the Veteran's obesity and, therefore his diabetes mellitus, would not have been affected by his ability to exercise without a change in caloric intake.

The Board considered the Veteran's assertions that his diabetes mellitus is related to service, or is caused or aggravated by his service-connected bilateral knee disabilities.  However, the etiology of diabetes mellitus is a complex medical matter requiring training and experience that he does not possess.  Specifically, the relationship between any aspect of his service, or his service-connected disabilities, and his diabetes mellitus extends beyond an immediately observable cause-and-effect relationship.  Accordingly, the Veteran's opinion as to the etiology of his diabetes mellitus is not competent and, consequently, is afforded no probative weight.   See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, the Board finds that diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and was not caused or aggravated by a service-connected disability.  Consequently, service connection for such disease is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Erectile Dysfunction

The Veteran contends that his erectile dysfunction is directly related to service or, in the alternative, is caused or aggravated by his bilateral knee disabilities, depression, and diabetes mellitus, or medications taken for such disabilities.  However, as diabetes mellitus is not service-connected, such disability cannot be the basis for his secondary service connection claim.

The Board notes that the Veteran has a current diagnosis of erectile dysfunction, as demonstrated in VA and private treatment records, as well as numerous VA examinations.  At the May 2008 VA examination, the Veteran reported experiencing erectile dysfunction as far back as 1983 while he was in service.  While he is competent to report symptoms he experienced, the Board finds that the contemporaneous evidence of record does not support the Veteran's statements.  In this regard, his STRs do not contain any complaints, treatment, findings, or diagnoses referable to erectile dysfunction.  Rather, the Veteran first received treatment for erectile dysfunction in June 2004, which is almost 20 years after service, when he reported some decreased sexual desire and requested Viagra.  Further, the Veteran has made inconsistent reports throughout the pendency of his claim regarding the onset of the erectile dysfunction.  See e.g. June 2011 VA Examination Report (noting erectile dysfunction since at least 1983, but later noting he only had problems for almost 20 years); April 2015 VA Examination Report (noting no mention in service records, and was first noted in early 2000s).  Thus, while the Veteran is competent to report symptoms he experienced, in light of the conflicting record and the contrary medical evidence, the Board finds that he is not an accurate historian regarding the onset of his condition.  See Layno, supra; Buchanan, supra; Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Therefore, the Board finds that the Veteran's erectile dysfunction was not incurred in service, nor was it related to any in-service event.  

Similar to his contentions regarding diabetes mellitus, the Veteran's principal argument is that his current erectile dysfunction is secondary to his service-connected bilateral knee disabilities and depression.  In this regard, he contends that such disabilities directly result in erectile dysfunction; preclude exercise that caused or aggravated his erectile dysfunction; or requires medications that caused or aggravated his erectile dysfunction.

In May 2008, the Veteran underwent a VA examination.  The examiner opined that the exact cause of erectile dysfunction was not clear, but noted that the Veteran has a number of diagnoses related to erectile dysfunction.  The examiner opined it was unlikely related to his left knee problem or depression, or the medications taken for his depression as they are not known to cause impotence. The examiner concluded that it was more likely than not that the Veteran's erectile dysfunction is related to hypertension, diabetes, and obesity.  

After the Veteran testified at his December 2010 hearing that he was taking additional medications for depression, the Board remanded the claim for another VA examination to address whether such medications caused or aggravated his erectile dysfunction, as well as an opinion regarding the relationship between his bilateral knee disabilities and erectile dysfunction.  Thereafter, in June 2011, a VA mental health examiner stated that the medications taken for depression are not commonly associated with erectile difficulties.  Also in June 2011, a VA examiner noted the Veteran's history of erectile dysfunction for almost 20 years, as well as his history of hypertension and obesity, and opined that the erectile dysfunction was more likely than not related to hypertension and obesity.  He further stated that he did not know of objective data that stated that knee arthritis or other knee problems caused erectile dysfunction. Therefore, he opined that the Veterans bilateral knee disabilities were not a cause of erectile dysfunction.  However, he did not comment on such disabilities aggravation of erectile dysfunction as it would be mere speculation.

Accordingly, in February 2015, the Board remanded to the claim for an addendum opinion to address the Veteran's contentions regarding the effect of his inability to exercise as well as his medications on his erectile dysfunction.  In April 2015, the June 2011 examiner opined that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of his service-connected condition, citing to a lack of repeated peer-reviewed studies relating a cause and effect between such disorders.  He further stated that erectile dysfunction will naturally progress in severity, but as VA treatment records revealed that he continued to refill his Sildenafil, his erectile dysfunction has not been aggravated by his service-connected bilateral knee disabilities.  However, the examiner did not explain why such a continuation of medication precluded aggravation of erectile dysfunction.

The Board then remanded the claim a final time in March 2016 in order to obtain another addendum opinion which fully addresses the Veteran's contentions.  In May 2016, a VA examiner opined that the Veteran's erectile dysfunction was less likely than not related to his service-connected disabilities, and more likely related to diabetes mellitus.  The examiner noted that medical literature does not support the Veteran's contentions, and poorly controlled diabetes is a significantly greater cause of erectile dysfunction than depression or the medications for depression.  In his December 2016 addendum, the examiner noted that erectile dysfunction is multi-factorial; however, it is as likely as not due to his diabetes mellitus.  He pointed to a lack in medical literature to support the Veteran's contentions of causation or aggravation by his bilateral knee disabilities, to include as a result of precluding exercise or as affected by medications, or by way of causation or aggravation by the Veteran's depression, to include medication taken for disability.  As such, he stated that he would need to resort to speculation to support those contentions.

Finally, in March 2017, a separate VA examiner reviewed the file and conducted a phone interview with the Veteran.  The examiner opined the medications the Veteran takes for his service-connected disabilities did not cause or aggravate his erectile dysfunction, noting the Veteran reported impotency prior to taking medications for any service-connected disabilities.  He further noted the Veteran's bilateral knee disabilities are a musculoskeletal issue that has no effect on the genitourinary system, concluding, therefore, that there can be no causation or aggravation of the erectile dysfunction.  The examiner next noted that there is no medical evidence of record showing that the Veteran's depression caused or aggravated his erectile dysfunction, noting in particular the time of onset of the diseases does not correlate.  Finally, the examiner opined that the Veteran's longstanding hypertension is more likely the cause of his erectile dysfunction, noting it was diagnosed prior to the erectile dysfunction.

Based on the foregoing opinions, the Board finds that service connection for erectile dysfunction is not warranted.  In this regard, it is clear that the examiners could not determine a single etiology for the Veteran's condition, with the December 2016 examiner explicitly noting the condition is "multi-factorial."  However, the Veteran is not service-connected for any of the conditions that were listed as a likely or possible etiologies, to include diabetes mellitus, hypertension, and obesity.  Rather, the examiners concurred that the Veteran's service-connected bilateral knee disabilities and depression, to include as a result of precluding sufficient exercise, or medications taken for such disabilities, did not cause or aggravate his erectile dysfunction.  The Board finds all the opinions highly probative as they offered clear conclusions with supporting data and a rationale connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no medical opinion to the contrary.  

In regard to the Veteran's contentions that his service-connected bilateral knee disabilities preclude him from exercising, thus resulting in weight gain and obesity, which, in turn caused or aggravated his erectile dysfunction, the Board refers to the discussion above regarding such contentions in reference to diabetes mellitus.  

The Board considered the Veteran's assertions that his erectile dysfunction is related to service, or is caused or aggravated by his service-connected bilateral knee disabilities and depression, to include medications taken for such disabilities.  However, the etiology of erectile dysfunction is a complex medical matter requiring training and experience that he does not possess.  Specifically, the relationship between any aspect of his service, or his service-connected disabilities, and his erectile dysfunction extends beyond an immediately observable cause-and-effect relationship.  Accordingly, the Veteran's opinion as to the etiology of his erectile dysfunction is not competent and, consequently, is afforded no probative weight.  See Kahana, supra; Jandreau, supra.

Therefore, the Board finds that erectile dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident during service, and was not caused or aggravated by a service-connected disability.  Consequently, service connection for such disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for erectile dysfunction.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


